ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-198 concluding that MARC B. SCHRAM of HAZLET, who was admitted to the bar of this State in 1985, should be censured for violating RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that MARC B. SCHRAM is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.